       Case 3:15-cv-03747-JD Document 528 Filed 01/13/21 Page 1 of 3




 1 EDELSON PC
   Jay Edelson (pro hac vice)
 2 Benjamin H. Richman (pro hac vice)
   Alexander G. Tievsky (pro hac vice)
 3
   350 North LaSalle Street, 14th Floor
 4 Chicago, IL 60654
   Telephone: (312) 589-6370
 5 Fax: (312) 589-6379
   jedelson@edelson.com
 6
   ROBBINS GELLER RUDMAN & DOWD LLP
 7
   Paul J. Geller (Pro Hac Vice)
 8 Stuart A. Davidson (Pro Hac Vice)
   Christopher C. Gold (pro hac vice)
 9 120 East Palmetto Park Road, Suite 500
   Boca Raton, FL 33432
10 Telephone: 561/750-3000

11 561/750-3364 (fax)
   pgeller@rgrdlaw.com
12
   LABATON SUCHAROW LLP
13 Michael P. Canty (pro hac vice)
   Corban S. Rhodes (pro hac vice)
14 140 Broadway

15 New York, NY 10005
   Telephone: (212) 907-0700
16 Fax: (212) 818-0477
   mcanty@labaton.com
17
   Counsel for plaintiffs
18

19                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
20                               SAN FRANCISCO DIVISION

21 In re FACEBOOK BIOMETRIC                 )   Master File No. 3:15-cv-03747-JD
   INFORMATION PRIVACY LITIGATION           )
22                                          )   CLASS ACTION
23                                          )
     This Document Relates To:              )   NOTICE OF ERRATA RE PLAINTIFFS’
24                                          )   MOTION FOR ATTORNEYS’ FEES,
           ALL ACTIONS.                     )   EXPENSES, AND INCENTIVE AWARDS &
25                                          )   AMENDED MOTION FOR FINAL
                                                APPROVAL OF CLASS ACTION
26                                              SETTLEMENT
27

28


     NOTICE OF ERRATA - 3:15-cv-03747-JD
       Case 3:15-cv-03747-JD Document 528 Filed 01/13/21 Page 2 of 3




 1          In preparation for the final approval hearing, Class Counsel became aware of two

 2 calculation errors, which they now correct:

 3          First, in the Amended Motion for Final Approval of Class Action Settlement, the number

 4 of opt-outs was incorrectly reported as 107, and the percentage of opt-outs was miscalculated.

 5 The Lucchesi Declaration, dkt. 517-1, correctly lists the number of opt outs as 109, which is

 6 properly calculated as 0.0015% of the Class.

 7          Second, in total lodestar amount in Plaintiffs’ Motion For Attorney’s Fees, Expenses, and

 8 Incentive Awards filed on October 15, 2020. The brief incorrectly listed the total lodestar amount

 9 as $20,701,829.25 and the total hours as 30,194.3. The correct total lodestar amount for the three

10 Class Counsel firms as attested to by attorneys for their respective firms in their individual fee

11 declarations is $20,685,153.20, and the correct total number of hours is 30,103.8. The

12 declarations provided by counsel from each firm list the correct figures at the time of filing, and

13 the error occurred only in transcribing and adding the numbers when finalizing the brief.

14

15    DATED: January 13, 2021                       s/ Jay Edelson
                                                    Class Counsel
16
                                                    EDELSON PC
17                                                  JAY EDELSON*
                                                    BENJAMIN RICHMAN*
18                                                  ALEXANDER G. TIEVSKY*
                                                    350 North LaSalle Street, 14th Floor
19                                                  Chicago, IL 60654
                                                    Telephone: 312/589-6370
20                                                  312/589-6378 (fax)

21                                                  EDELSON PC
                                                    RAFEY BALABANIAN*
22                                                  LILY HOUGH*
                                                    123 Townsend Street, Suite 100
23                                                  San Francisco, CA 94107
                                                    Telephone: 415/212-9300
24                                                  415/373-9435 (fax)

25                                                  ROBBINS GELLER RUDMAN
                                                     & DOWD LLP
26                                                  PAUL J. GELLER*
                                                    STUART A. DAVIDSON*
27                                                  CHRISTOPHER C. GOLD*

28

     NOTICE OF ERRATA - 3:15-cv-03747-JD                                                                -1-
       Case 3:15-cv-03747-JD Document 528 Filed 01/13/21 Page 3 of 3




 1                                         120 East Palmetto Park Road, Suite 500
                                           Boca Raton, FL 33432
 2                                         Telephone: 561/750-3000
                                           561/750-3364 (fax)
 3
                                           ROBBINS GELLER RUDMAN
 4                                           & DOWD LLP
                                           PATRICK J. COUGHLIN
 5                                         ELLEN GUSIKOFF STEWART
                                           LUCAS F. OLTS
 6                                         RANDI D. BANDMAN
                                           655 West Broadway, Suite 1900
 7                                         San Diego, CA 92101
                                           Telephone: 619/231-1058
 8                                         619/231-7423 (fax)

 9                                         ROBBINS GELLER RUDMAN
                                             & DOWD LLP
10                                         SHAWN A. WILLIAMS (213113)
                                           JOHN H. GEORGE (292332)
11                                         Post Montgomery Center
                                           One Montgomery Street, Suite 1800
12                                         San Francisco, CA 94104
                                           Telephone: 415/288-4545
13                                         415/288-4534 (fax)

14                                         LABATON SUCHAROW LLP
                                           MICHAEL P. CANTY*
15                                         CORBAN S. RHODES*
                                           140 Broadway
16                                         New York, NY 10005
                                           Telephone: 212/907-0700
17                                         212/818-0477 (fax)

18

19
                                           Attorneys for Plaintiffs and Class Counsel
20

21

22

23

24

25

26

27

28

     NOTICE OF ERRATA - 3:15-cv-03747-JD                                                -2-
